IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 544 EAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JARVIS PAYTON,                           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.